PREGERSON, Circuit Judge,
dissenting:
I dissent. This is but one of a multitude of similar sad cases by which our govern- ■ ment’s deportation of undocumented parents results in the deportation of their American-born citizen children, and effectively . deziies those children their birthrights. See Cerrillo-Perez v. INS, 809 F.2d 1419, 1426-27 (9th Cir.1987) (Requiring the goverziznent to coziduct individualized analyses of hardships to U.S. citizen children). Our government’s conduct forces U.S. citizen children to accept de facto expulsion from their native land or give up their constitutionally protected right to remain with their parents. See, e.g., Moore v. City of E. Cleveland, 431 U.S. 494, 503-05, 97 S.Ct. 1932, 52 L.Ed.2d 531 (1977) (plurality opinion) (“Our decisions establish that the Constitution protects the sanctity of the family precisely because the institution of the family is deeply rooted in this Nation’s history and tradition.”); Stanley v. Illinois, 405 U.S. 645, 651, 92 S.Ct. 1208, 31 L.Ed.2d 551 (1972) (recognizing that “[t]he integrity of the faznily unit has found protection in the Due Process Clause of the Fourteenth Amendznent”).
To make znatters worse, our Byzantine immigration laws and admiziistrative regulations are second or third in complexity to the Internal Revezme Code. Petitioziers seeking to legalize their presence are often forced to navigate this legal labyi'inth alone, or with inadequate represezztation. In the vast majority of imznigration eases before us, those who attempt to establish a productive life in this country fall prey to unscrupulous networks of notarios and ap-pearazice lawyers who constantly cheat im-migrazit cliezits azid their families out of their hard-earned money. . This state of affairs is a national disgrace, of which our governznezit is well aware.
I hope and pray that soon the good men and women who run our governznent will craft a systezn that will assure that applicants like Petitioner ai*e represented by competent counsel in every case, and that they will ameliorate the plight of families like Petitioner’s and give us humane laws that will not cause faznilies to disizitegz-ate.